      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 1 of 22




 1     Israel G. Torres (#020303)
 2     James E. Barton II (#023888)
       Jacqueline Mendez Soto (#022597)
 3     TORRES LAW GROUP, PLLC
       2239 West Baseline Road
 4
       Tempe, Arizona 85283
 5     (480) 588-6120
       James@TheTorresFirm.com
 6
       Jacqueline@TheTorresFirm.com
 7     Attorneys for Plaintiffs
 8
 9                           UNITED STATES DISTRICT COURT

10                            FOR THE DISTRICT OF ARIZONA

11
12   Arizonans for Fair Elections (AZAN),      Case No.:
     an Arizona nonprofit corporation;
13
     Arizonans Fed Up with Failing
                                               COMPLAINT AND REQUEST
14   Healthcare (Healthcare Rising AZ) an
                                               FOR INJUNCTION
     Arizona nonprofit corporation; and
15
     Randi L. Turk, an individual,
16
                         Plaintiffs,
17
           v.
18
     Katie Hobbs, Arizona Secretary of
19   State; Edison Wauneka, Apache County
20   Recorder; David Stevens, Cochise
     County Recorder; Patty Hansen,
21   Coconino County Recorder; Sadie Jo
22   Bingham, Gila County Recorder;
     Wendy John, Graham County Recorder;
23   Sharie Miheiro, Greenlee County
24   Recorder; Richard Garcia, La Paz
     County Recorder; Adrian Fontes,
25   Maricopa County Recorder; Kristi Blair,
     Mohave County Recorder; Doris Clark,
26
     Navajo County Recorder; F. Ann
27   Rodriguez, Pima County Recorder;
     Virginia Ross, Pinal County Recorder;
28
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 2 of 22




 1   Suzanne Sainz, Santa Cruz County
     Recorder; Leslie Hoffman, Yavapai
 2
     County Recorder; and Robyn Pouquette,
 3   Yuma County Recorder; all in their
     official capacities,
 4
                          Defendant.
 5
 6
            Plaintiffs file this Complaint and Request for Injunctive Relief against Defendants,
 7
 8   Katie Hobbs, as the Secretary of State (the “Secretary”) for Arizona and the County
 9   Recorders of each Arizona County in their official capacities, and allege as follows:
10
                                  I.      NATURE OF ACTION
11
12          1.     At issue in this action is the constitutionality of certain provisions of title

13   19, Chapter 1, Arizona Revised Statutes, related to the signature-gathering process for
14
     initiative measures, under the current pandemic posed by the 2019 Novel Coronavirus
15
16   (“COVID-19”). Plaintiffs contend that to the extent these provisions deny the committees

17   supporting initiatives and voters who would like to sign petitions in support of these
18
     initiatives access to the State’s secure online signature gathering system, they are
19
     unconstitutional because, given the current pandemic, they unduly burden and restrict the
20
21   people’s right to petition their government and gather signatures petitioning their
22   government, an activity that is protected by the First Amendment as freedom of speech
23
     and association.
24
25          2.     Plaintiffs seek injunctive relief to require the Defendants to take or refrain

26   from taking certain actions that would cause irreparable harm to the Plaintiffs and other
27
     similarly situated organizations and individuals. The COVID-19 pandemic, which is
28



                                                   2
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 3 of 22




 1   forcing people into quarantine and other self-isolating and social-distancing measures,
 2
     makes enforcement of Title 19 provisions requiring signatures to be gathered in the
 3
     presence of a circulator an unconstitutional burden at this time. Injunctive relief is
 4
 5   necessary to avoid imposing an unconstitutional burden on the Plaintiff’s Free Speech
 6   rights that would prevent the people and organizations from qualifying their initiative
 7
     measures to be on the ballot for the November 3, 2020 General Election.
 8
 9                                     II.    THE PARTIES

10          3.     Plaintiff Arizonans for Fair Elections (AZAN) (“AFE”) is an Arizona non-
11
     profit organization with its principal place of business in Phoenix, Arizona. AFE is a
12
13   social welfare nonprofit corporation within the meaning of Section 501(c)(4) of the

14   Internal Revenue Code and was formed to promote the Fair Elections Act, a ballot
15
     initiative. It is registered as a ballot measures committee with the Secretary as Committee
16
     Number 100141.
17
18          4.     Plaintiff Arizonans Fed Up with Failing Healthcare (Healthcare Rising AZ)
19   (“HRAZ”) is an Arizona non-profit organization with its principal place of business in
20
     Phoenix, Arizona. HRAZ is a social welfare nonprofit corporation within the meaning of
21
22   Section 501(c)(4) of the Internal Revenue Code and was formed to promote the Stop

23   Surprise Billing and Protect Patients Act, a ballot initiative. It is registered as a ballot
24
     measures committee with the Secretary as Committee Number 100082.
25
26
27
28



                                                   3
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 4 of 22




 1             5.   Plaintiff Randi L. Turk is a qualified elector within the State of Arizona
 2
     who would like to sign the petitions supported by the Committee Plaintiffs but has not
 3
     yet done so.
 4
 5             6.   Defendant Katie Hobbs is Arizona’s Secretary of State and Chief Elections
 6   Officer. A.R.S. § 16-142. As Arizona’s Chief Elections Officer, the Secretary is
 7
     responsible for overseeing the filing and processing of candidate and initiative petitions
 8
 9   in elections and certifying the results of the elections. A.R.S. §§ 16-301 through -351.01

10   and 19-101 through -161. The Secretary is sued in her official capacity for omissions and
11
     actions taken under color of law that have infringed upon the people’s constitutional
12
13   rights.

14             7.   Defendants Edison Wauneka, Apache County Recorder; David Stevens,
15
     Cochise County Recorder; Patty Hansen, Coconino County Recorder; Sadie Jo Bingham,
16
     Gila County Recorder; Wendy John, Graham County Recorder; Sharie Miheiro, Greenlee
17
18   County Recorder; Richard Garcia, La Paz County Recorder; Adrian Fontes, Maricopa
19   County Recorder; Kristi Blair, Mohave County Recorder; Doris Clark, Navajo County
20
     Recorder; F. Ann Rodriguez, Pima County Recorder; Virginia Ross, Pinal County
21
22   Recorder; Suzanne Sainz, Santa Cruz County Recorder; Leslie Hoffman, Yavapai County

23   Recorder; and Robyn Pouquette, Yuma County Recorder; are the County Recorders in
24
     each Arizona County and are sued in their official capacity.
25
26
27
28



                                                  4
       Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 5 of 22




 1                                     III.   JURISDICTION
 2
             8.      Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the
 3
     deprivation, under color of state law, of rights secured by the U.S. Constitution.
 4
 5           9.      This Court has original jurisdiction over the subject matter of this action
 6   pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under
 7
     the Constitution and laws of the United States.
 8
 9           10.     This Court has personal jurisdiction over the Secretary and the County

10   Recorders, who are sued in their official capacity only.
11
             11.     Venue is proper in this district under 28 U.S.C. § 1391(b) because the
12
13   Secretary and all County Recorders resides in Arizona and the events that gave rise to

14   Plaintiffs’ claims occurred in this judicial district. Venue is proper in the Phoenix division
15
     because a substantial part of the events or omissions giving rise to this complaint occurred
16
     in Maricopa, County.
17
18           12.     This Court has authority to enter declaratory and injunctive relief under 28
19   U.S.C. §§2201 and 2202 and Rule 65 of the Federal Rules of Civil Procedure.
20
                                 IV.    GENERAL ALLEGATIONS
21
22                                            Background

23           13.     Pursuant to the Arizona Constitution, the people of Arizona have the power
24
     to enact or reject legislation through the initiative and referendum process. Ariz. Const.,
25
26   art. 4, pt. 1, § 1.

27
28



                                                    5
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 6 of 22




 1          14.     The power to enact or reject laws by initiative and referendum is equal to
 2
     the legislative power vested with the Arizona Legislature; indeed, the people’s legislative
 3
     power is the first such power described in the Arizona Constitution. See Ariz. State
 4
 5   Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2660 (2015).
 6          15.     The power to legislate by initiative begins with the filing of an initiative or
 7
     referendum application with the Secretary for the purpose of obtaining a “serial” number
 8
 9   that will be used in the processing of the initiative petition. See Ariz. Const., art. 4, pt. 1,

10   § 4; A.R.S. § 19-111(A).
11
            16.     The serial number is essential to the petition and the sheets that will be used
12
13   to gather signatures in support of the initiative’s placement on the ballot.

14          17.     On October 4, 2019, HRAZ received its serial number I-24-2020 in order
15
     to begin circulating the Stop Surprise Billing and Protect Patients Act. (Arizona Secretary
16
     of   State,   Initiative,   Referendum       and    Recall    Applications,     available    at
17
18   https://apps.arizona.vote/info/IRR/2020-general-election/18/0)
19          18.     On January 29, 2020, AFE received its serial number I-29-2020 in order to
20
     begin circulating Fair Elections Act. (Arizona Secretary of State, Initiative, Referendum
21
22   and Recall Applications, available at https://apps.arizona.vote/info/IRR/2020-general-

23   election/18/0)
24
            19.     Immediately upon applying for and obtaining a serial number from the
25
26   Secretary, HRAZ and AFE began to circulate initiative petitions through volunteer and

27   paid circulators.
28



                                                     6
       Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 7 of 22




 1           20.     While petition gathering was underway, information regarding COVID-19
 2
     began to surface in the United States. This highly infectious illness, which causes fever,
 3
     shortness of breath, and in some cases death, has quickly and steadily spread through
 4
 5   many parts of the world, including Arizona.
 6           21.     On January 21, 2020, the Center for Disease Control and Prevention
 7
     (“CDC”) confirmed the first case of COVID-19 within the United States. See CDC Press
 8
 9   Release, 1/21/2020, available at https://www.cdc.gov/media/releases/2020/p0121-novel-

10   coronavirus-travel-case.html (last accessed on April 1, 2020).
11
             22.     On March 11, 2020, the World Health Organization classified COVID-19 as a pandemic.
12
13   See Chappell, Coronavirus: COVID-19 Is Now Officially a Pandemic, WHO Says, National Public Radio,

14   2020, at https://www.npr.org/sections/goatsandsoda/2020/03/11/ 814474930/coronavirus-covid-19-is-now-
15
     officially-a-pandemic-who-says (last accessed on March 25, 2020).
16
             23.     Also on March 11, 2020, the Governor of Arizona issued a Declaration of
17
18   Emergency. See Governor Doug Ducey, Declaration of Emergency - COVID-19, (Mar.
19   11 2020, at https://azgovernor.gov/sites/default/files/declaraton_0.pdf (last accessed on
20
     March 25, 2020).
21
22           24.     Since then the Governor has issued orders and recommendations to contain

23   the spread of the virus. These orders and recommendations include the closing of all
24
     schools for the remainder of the school year, staying home, attending a place of work only
25
26   if essential and, should people be required to go out, to maintain at least six feet of

27   separation from others.
28



                                                         7
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 8 of 22




 1          25.    On March 13, 2020, President Donald Trump declared a national
 2
     emergency to the pandemic. See President Donald Trump, Proclamation on Declaring a
 3
     National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak,
 4
 5   (Mar. 13, 2020), at https://www.whitehouse.gov/presidential-actions/proclamation-
 6   declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-
 7
     outbreak/.
 8
 9          26.    None of the emergency orders issued by the Governor or any other state

10   official provide relief for obstacles to ballot access faced by initiative proponents,
11
     signature gatherers, or those who wish to support initiatives in light of COVID-19.
12
13          27.    The orders and recommendations from the medical community and federal,

14   state and local governments have led Arizonans to quarantine themselves and maintain at
15
     least six feet of separation from others should it be necessary that they be out in public.
16
     These measures must be taken to prevent and reduce transmission of the virus, which is
17
18   now believed to be spread in many cases by entirely asymptomatic carriers.
19          28.    On March 30, 2020, Governor Ducey issued a stay-at-home order for
20
     Arizona effective until April 30, 2020. See Physical Distancing to Mitigate COVID-19
21
22   Transmission (Mar. 31, 2020, at https://azgovernor.gov/sites/default/files/eo_2020-

23   18_stay_home_stay_healthy_stay_connected_1.0.pdf
24
            29.    Plaintiff Randi L. Turk has not had an opportunity to sign the petitions
25
26   circulated by AFE and HRAZ.

27
28



                                                  8
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 9 of 22




 1          30.    Plaintiff Randi L. Turk desires to sign the petitions, but is not willing to
 2
     violate quarantines, social distancing practices, or the shelter-in-place order to do so.
 3
            31.    The quarantines, social-distancing practices, and shelter-in-place order
 4
 5   have dramatically burdened signature-gathering efforts underway by both AFE and
 6   HRAZ.
 7
            32.    As of March 18, 2020, AFE suspended their in-person signature-gathering
 8
 9   efforts for the health and safety of the circulators as well as that of the community.

10          33.    On March 11, 2020, HRAZ also suspended their signature-gathering
11
     campaign for the same reasons.
12
13          34.    Thus, the requirements under Title 19 have restrained the Plaintiffs’ right

14   to free speech, and are, therefore, unconstitutional as applied during the current crisis.
15
                                        The Initiative Process
16
            35.    “Constitutional and statutory requirements for statewide initiative measures
17
18   must be strictly construed and persons using the initiative process must strictly comply
19   with those constitutional and statutory requirements.” See A.R.S. § 19-102.01.
20
            36.    The initiative petition itself must substantially comply with the form
21
22   prescribed by statute. See A.R.S. § 19-101 and -102.

23          37.    The initiative process places specific requirements on the petition circulator
24
     and the signer (the elector), including:
25
26
27
28



                                                   9
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 10 of 22




 1                 (i)     “Every qualified elector signing a petition shall do so in the presence
 2
     of the person who is circulating the petition and who is to execute the affidavit of
 3
     verification.” See A.R.S § 19-112(A)
 4
 5                 (ii)    In addition to signing the petition, the qualified elector must also
 6   print his or her first and last name, residence address or description of residence location
 7
     if the elector does not have an address, and the date on which the elector signed the
 8
 9   petition. See A.R.S. § 19-112(A).

10                 (iii)   Further, signature sheets must have attached at all times “a full and
11
     correct copy of the title and text of the measure.” See A.R.S. § 19-112(B).
12
13                 (iv)    The circulator must, by affidavit, “subscribe and swear before a

14   notary public” that each signature, name and address were printed by the elector on the
15
     date indicated, that in the circulator’s belief, the signer was a qualified elector, and that a
16
     copy of the title and text of the petition was attached to the signature sheet at all times
17
18   during circulation. See A.R.S. § 19-112(C).
19          38.    Additional print requirements include:        (1) printing the petition serial
20
     number in the lower right-hand corner on each signature sheet; (2) if applicable, printing
21
22   the circulator’s registration number in the lower right-hand corner of each signature sheet;

23   (3) print that is at least eight-point type; and (4) print in black ink on white or recycled
24
     white pages fourteen inches in width by eight and one-half inches in length, with a margin
25
26   of at least one-half inch at the top and one-fourth inch at the bottom of each page. See

27   A.R.S. § 19-121(A).
28



                                                   10
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 11 of 22




 1                                     Qualifying for the Ballot
 2
            39.     The signature sheets collected by the circulator must be filed with the
 3
     Secretary not less than four months preceding the date of the election at which the
 4
 5   measure is to be voted upon. See Ariz. Const., art. 4, pt. 1, § 4.
 6          40.     For the November 3, 2020 General Election, the signature sheets must be
 7
     filed with the Secretary by July 2, 2020.
 8
 9          41.     The initiative petition is filed by tendering the signature sheets to the

10   Secretary by mail or in-person, who will issue a receipt based on an estimate made to the
11
     Secretary of the purported number of sheets and signatures filed. See A.R.S. § 19-121.
12
13          42.     The Secretary may allow for electronic filing of the signature sheets, but to

14   date has not adopted a method for doing so. See A.R.S. § 19-121(C).
15
            43.     For the initiative measure to be placed on the ballot, it must be supported
16
     by at least 10 percent of the qualified electors. The qualified electorate is based on the
17
18   total number of votes cast for all candidates for governor in the preceding gubernatorial
19   election. See Ariz. Const., art. 4, pt. 1, §§ 2, 7.
20
            44.     For the 2020 election cycle, individuals and organizations seeking to place
21
22   initiative measures on the ballot for the November 3, 2020 General Election must gather

23   237,645 valid signatures from qualified electors.        See ARIZONA SEC’Y OF STATE,
24
     http://www.azsos.gov/elections/initiative-referendum-and-recall.
25
26
27
28



                                                    11
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 12 of 22




 1          45.    Once the Secretary receives the petitions, the Secretary must engage in a
 2
     series of steps to remove entire sheets that do not strictly comply with the aforementioned-
 3
     requirements and otherwise invalid signatures. See A.R.S. § 19-121.01
 4
 5          46.    For example, the Secretary must remove entire sheets, which would include
 6   valid signatures from qualified electors, that (1) do not have an attached copy of the title
 7
     and text of the initiative; (2) do not have the correct petition serial number and, if
 8
 9   applicable, the paid circulator registration number in the lower right-hand corner of each

10   side; (3) do not contain the circulator’s notarized affidavit, or contain a defective
11
     notarization; (4) contain a circulator’s or notary date that is earlier than the dates on which
12
13   the electors signed the petition; and (5) were collected by an unregistered circulator. See

14   A.R.S. § 19-121.01(A).
15
            47.    It is not until after the Secretary has removed entire sheets based on print
16
     mistakes and notary deficiencies that the Secretary and county recorders review the
17
18   validity of individual signatures under the criteria set by See A.R.S. § 19-121.01.
19          48.    Within fifteen court days of receiving facsimiles of signature sheets from
20
     the Secretary that identify a 5% sample of signatures, County Recorders must determine
21
22   which signatures of individuals are disqualified for a variety of reasons. See A.R.S. § 19-

23   121.02.
24
            49.    Signatures are disqualified based on a comparison with the signature on the
25
26   affidavit of the signer’s registration. See Id. -121.02(A)(7).

27
28



                                                   12
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 13 of 22




 1          50.    After this process of eliminating entire sheets and individual signatures, the
 2
     proponent of the initiative must have 237,645 valid signatures to get on the ballot.
 3
            51.    Understandably, people and organizations supporting an initiative measure
 4
 5   will seek to obtain substantially more than 237,645 signatures in the event signatures are
 6   stricken through this arduous review process.
 7
                                             E-Qual System
 8
 9          52.    Candidate nominating petitions are required to include the following

10   information for qualified electors signing the petitions: signature, printed name, actual
11
     residence address, description of place of residence or Arizona post office box address,
12
13   city or town, and date of signing. See A.R.S. § 16-316(A)(4).

14          53.    Initiative petitions shall be in substantially the same form as referendum
15
     petitions, A.R.S. § 19-102(A), which means qualified electors signing the petition must
16
     include: signature, printed name, actual address, Arizona post office address & zip code,
17
18   city or town, and date signed. See A.R.S. § 19-101(A).
19          54.    Arizona has implemented secure online signature collection for candidates
20
     for statewide and legislative offices. See A.R.S. § 16-316.
21
22          55.    This system is known as “E-Qual,” and it allows for signing candidate

23   nominating petitions and making five-dollar qualifying contributions to publicly funded
24
     candidates.     See    Secretary   of    State,   Welcome     to   E-Qual   (available   at
25
26   https://apps.azsos.gov/equal/).

27
28



                                                  13
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 14 of 22




 1             56.   Arizona law denies initiative campaigns access to the E-Qual system or any
 2
     other electronic signature filing alternative.
 3
                           Restraint on Freedom of Speech and Association
 4
 5             57.   AFE and HRAZ began their signature gathering efforts immediately upon
 6   obtaining their serial numbers form the Secretary.
 7
               58.   At that point, COVID-19 had not been declared a pandemic and people
 8
 9   carried about their normal business.

10             59.   The circulators of the petitions approached people to request their support
11
     for the initiative the campaign was sponsoring and obtained their signature on the
12
13   petitions.

14             60.   The circulators carried the sheets with the title and text of the measure of
15
     the petition on a clip board and they provided a pen to the elector to sign the petition.
16
               61.   This encounter requires the circulator and elector to stand close to each
17
18   other, in all likelihood in a face-to-face posture, and they exchange material (the
19   clipboard, signature sheet, and pen) with each other.
20
               62.   This seemingly ordinary activity in “normal” times could prove to be
21
22   harmful during the COVID-19 pandemic, and would be in violation of recommendations

23   from the government and medical experts to remain at home and avoid being in close
24
     proximity to others (six feet apart).
25
26             63.   As of March 25, 2020, there were 54,453 cases and 737 deaths in the United

27   States.         See      Centers    for    Disease      Control   and     Prevention,       at
28



                                                      14
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 15 of 22




 1   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html                            (last
 2
     accessed on April 2, 2020).
 3
             64.     As of the same time, there were 410 confirmed cases of COVID-19 in
 4
 5   Arizona       and   six   deaths.        See    ARIZ.     DEPT. OF        HEALTH       SERVICES,          at
 6   https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
 7
     epidemiology/index.php#novel-coronavirus-home (last accessed on April 2, 2020).
 8
 9           65.     The continuing spread of COVID-19 threatens to exhaust medical facilities

10   and deplete medical equipment in Arizona, not to mention the lives that will be lost or
11
     severely harmed as the pandemic spreads.
12
13           66.     The Arizona Health Director stated that the illness would peak in April and

14   that hospitalizations will peak in May, with the number of cases in Arizona significantly
15
     increasing.     See Polletta, Illnesses from Coronavirus Could Peak in April with
16
     Hospitalizations Topping Out in May, Health Officials Say, Arizona Republic, 2020,
17
18   available at https://www.azcentral.com/story/news/local/arizona-health/2020/03/26/coronavirus-arizona-
19   cases-could-peak-april-may-health-officials-covid-19-news/5083947002/ (last accessed on April 2, 2020).
20
             67.     The Health Director further elaborated that the State could face a shortage
21
22   of 13,000 hospital beds and 1,500 Intensive Care Unit beds. See Id.

23           68.     The government officials’ recommendations and orders for people to stay
24
     at home, and to keep at least six feet apart from others when required to be in public, must
25
26   be adhered to strictly to avoid aggravating the crisis at hand.

27
28



                                                         15
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 16 of 22




 1          69.    For those reasons, and to safeguard the health and safety of circulators and
 2
     the community, AFE and HRAZ were compelled to stop their in-person signature-
 3
     gathering efforts.
 4
 5          70.    The requirement that electors sign the petition “in the presence of the person
 6   who is circulating the petition,” A.R.S § 19-112(A), cannot be accomplished during the
 7
     pandemic.
 8
 9          71.    Likewise, the requirement that the circulator sign his or her affidavit

10   “before a notary public” cannot be accomplished during the pandemic. See A.R.S. § 19-
11
     112(C)
12
13          72.    Strictly enforcing these provisions, as the Secretary is required to do absent

14   court intervention, A.R.S. § 19-102.01, puts the public’s health at risk, contributes to the
15
     strain on medical services, and prolongs the pandemic.
16
            73.    Plaintiff Randi L. Turk is required to literally endanger her life in violation
17
18   of public health warnings and stay-at-home orders in order to exercise her free speech.
19          74.    Failure to obtain the required number of signatures under the Secretary’s
20
     strict enforcement during the quarantine and social-distancing period, and thereby fail to
21
22   qualify for the November 3, 2020 General Election ballot, in effect restrains the Plaintiffs’

23   freedom of speech and association.
24
25
26
27
28



                                                  16
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 17 of 22




 1                               V.      IRREPARABLE INJURY
 2
            75.    Plaintiffs seek injunctive relief from the strict enforcement of the provisions
 3
     in the law that unduly burden and effectively restrain freedom of speech and association
 4
 5   during the term of the COVID-19 pandemic.
 6          76.    Plaintiffs cannot continue in-person signature gathering methods, either
 7
     volunteer or paid, in light of the present pandemic and related state and federal advisories.
 8
 9   [Maldonado Decl. ¶ 33; Grennan Decl. ¶ 22.]

10          77.    Plaintiffs also seek injunctive relief from the unequal protection of the right
11
     to gather and submit electronic signatures.
12
13          78.    Absent injunctive relief, Plaintiff[s] will suffer irreparable injury. Under

14   the laws governing initiatives, it is impossible for Plaintiffs obtain signatures during the
15
     pandemic to qualify their measure for the ballot. [Gallaway Decl. ¶ 44.]
16
            79.    But for the COVID-19 pandemic, campaigns would be expected to gather
17
18   approximately 160,000 signatures during the period of time that the shelter-in-place
19   recommendations and orders have been and will continue to be in effect (March 11
20
     through April 30). [Gallaway Decl. ¶ 47.]
21
22          80.    There are no remedies available to compensate them for their harm or to

23   qualify their measure for the ballot.
24
            81.    The hardship to Plaintiff outweighs any burden on the Defendants by
25
26   granting relief.

27          82.    The injunctive relief sought does not hurt the public interest.
28



                                                   17
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 18 of 22




 1                                 VI.    CLAIMS FOR RELIEF
 2
                                              COUNT I
 3
                                          First Amendment
 4
 5          83.    Plaintiffs reallege and incorporate by reference all prior paragraphs in this
 6   Complaint as realleged herein.
 7
            84.    The government shall make no law abridging the freedom of speech and to
 8
 9   assemble. U.S. Const., amend. I.

10          85.    The First Amendment is at the core of petition circulation; petition
11
     circulation is “core political speech” because it involves interactive communication
12
13   concerning political change. See Buckley v. Am. Const. Law Found., Inc., 525 U.S. 182,

14   188 (1999) (quoting Meyer v. Grant, 486 U.S. 414 (1988)).
15
            86.    The freedom to engage in political speech, the advancement of beliefs and
16
     ideas, is an inseparable aspect of the liberty assured by the Due Process Clause of the
17
18   Fourteenth Amendment, which embraces the freedom of speech.” See Anderson, 460 U.S.
19   at 787, 130 S.Ct. at 1569 (quoting NAACP v. Alabama, 357 U.S. 449, 460, 78 S.Ct. 1163
20
     (1958)).
21
22          87.    The Secretary’s strict enforcement of A.R.S. §19-112, requiring that an

23   elector sign in the presence of a circulator and that the circular sign an affidavit before a
24
     notary public, unduly burdens the public’s right to engage in political speech during the
25
26   COVID-19 pandemic.

27
28



                                                  18
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 19 of 22




 1          88.    During the pandemic, it is impossible for electors and circulators to satisfy
 2
     the requirements of A.R.S. § 19-112, and consequently, the supporters of the initiatives
 3
     promoted by AFE and HRAZ will not obtain sufficient signatures by July 2, 2020, to
 4
 5   qualify for the November 3, 2020 General Election Ballot.
 6          89.    For these reasons, the Defendants must be restrained from enforcing these
 7
     provisions that unduly burden and restrict the Plaintiffs’ First Amendment rights.
 8
 9          90.    Plaintiffs seeks a preliminary injunction allowing them to gather signatures

10   by means other than those prescribed under A.R.S. § 19-112 and prohibiting the Secretary
11
     from disqualifying those signatures under the A.R.S. § 19-121.01(A); and similarly,
12
13   County Recorders disqualifying under A.R.S. § 19-121.02(A)(7).

14                                            COUNT II
15
                        First and Fourteenth Amendment Undue Burden
16
            91.    Plaintiffs reallege and incorporate by reference all prior paragraphs in this
17
18   Complaint as realleged herein.
19          92.    Denying initiative proponents like AFE and HRAZ, and potential petition
20
     signers like Plaintiff Randi L. Turk access to Arizona’s E-Qual system burdens right to
21
22   engage in the initiative process.

23          93.    The state need not confer to its people the right of the initiative, but once it
24
     has, it may not regulate that right in a way that violates the federal constitution. See Idaho
25
26   Coalition United for Bears, 342 F.3d 1073, 1077 (9th Cir. 2003) (citing Bush v. Gore, 531

27   U.S. 98, 104 (2000)).
28



                                                   19
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 20 of 22




 1          94.    A burden on the right to initiative is undue if it cannot be justified by
 2
     weighing the magnitude of the burden imposed on the plaintiffs by the State’s specific
 3
     purpose for imposing the burden and necessity to vindicate that purpose by imposing the
 4
 5   burden. See, e.g., Feldman v. Arizona Sec’y of State's Office, 840 F.3d 1057, 1078 (9th
 6   Cir. 2016).
 7
            95.    Such analysis is dependent on the specific circumstances in which the
 8
 9   burden is imposed.

10          96.    As described above, denying access to E-Qual in light of the current
11
     pandemic places an extraordinary burden on Plaintiffs AFE and HRAZ in their effort to
12
13   gather signatures.

14          97.    Likewise, it literally requires Plaintiff Randi L Turk to put her life at risk in
15
     order to exercise her Freedom of Speech.
16
            98.    The State’s specific purpose of preventing fraud can be accomplished
17
18   without denying Plaintiffs access to the E-Qual system.
19          99.    The Secretary’s allowing candidates to obtain signatures on their
20
     nomination petition via E-Qual, A.R.S. § 16-316, while restricting such access for
21
22   initiatives under A.R.S. § 19-112, -121.01, and -121.02 during the COVID-19 pandemic

23   results in an undue burden on the exercise of Free Speech.
24
                   WHEREFORE, Plaintiffs respectfully request that this Court:
25
26          A.     Declare the provisions governing the signature-gathering requirements for

27   initiative measures under Title 19, Chapter 1, of the Arizona Revised Statutes, violate the
28



                                                   20
      Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 21 of 22




 1   First and Fourteenth Amendments to the United States Constitution during the state of
 2
     emergency in Arizona caused by the COVID-19 pandemic;
 3
            B.     Enjoin the Secretary from strictly enforcing the signature gathering
 4
 5   requirements for initiative petitions as related to accepting electronic signatures gathered
 6   during the state of emergency in Arizona caused by the COVID-19 pandemic;
 7
            C.     Order the Secretary to allow the electronic submission of signatures through
 8
 9   E-Qual or a similar electronic process for submitting signatures in support of initiative

10   measures during the state of emergency in Arizona caused by the COVID-19 pandemic;
11
            D.     Enjoin County Recorders from striking signatures based solely on their
12
13   submission in electronic form during the state of emergency in Arizona caused by the

14   COVID-19 pandemic;
15
            E.     Award Plaintiffs their costs, disbursements, and reasonable attorneys’ fees
16
     incurred in bringing this action pursuant to 42 U.S.C. § 1988 and other applicable laws;
17
18   and
19          F.     Grant any other relief the Court deems just and proper.
20
            RESPECTFULLY SUBMITTED this 2nd day of April, 2020.
21
22                                                     TORRES LAW GROUP, PLLC

23                                                     /s/James E. Barton II
24                                                     James E. Barton II (#023888)
                                                       Jacqueline Mendez Soto (#022597)
25                                                     TORRES LAW GROUP, PLLC
26                                                     2239 West Baseline Road
                                                       Tempe, Arizona 85283
27                                                     (480) 588-6120
                                                       James@TheTorresFirm.com
28



                                                  21
     Case 2:20-cv-00658-DWL Document 1 Filed 04/02/20 Page 22 of 22




 1                                           Jacqueline@TheTorresFirm.com
                                             Attorneys for Plaintiff
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        22
